UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21891 Cheswold Lane Funds (Exact name of registrant as specified in charter) 100 Front Street West Conshohocken, PA 19428 (Address of principal executive offices) (Zip code) Colleen Quinn Scharpf Cheswold Lane Asset Management, LLC 100 Front Street West Conshohocken, PA 19428 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 940-5330 Date of fiscal year end: December 31 Date of reporting period: June 30, 2012 Item 1.Report to Stockholders. Semi-Annual Report June 30, 2012 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Table of Contents June 30, 2012 Portfolio Characteristics 3 Schedule of Investments 5 Financial Statements 9 Financial Highlights 12 Notes to Financial Statements 13 Annual Renewal of Investment Advisory Agreement 20 Expense Example 23 Other Information 24 This report has been prepared for shareholders and may be distributed to others only if preceded or accompanied by a current prospectus. Except for historical information, the matters discussed in this report may constitute forward-looking statements.These include any predictions, assessments, analyses or outlooks for individual securities, industries, market sectors and/or markets.These statements involve risks and uncertainties.In addition to the general risks described for the Fund in the current prospectus, other factors bearing on these statements include the accuracy of the Adviser's forecasts and predictions, and the appropriateness of the investment programs designed by the Adviser to implement its strategies efficiently and effectively.Any one or more of these factors, as well as other risks affecting the securities markets and investment instruments generally, could cause the actual results of the Fund to differ materially as compared to applicable benchmarks. 2 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Portfolio Characteristics June 30, 2012 Investments by Industry (unaudited) (As a Percentage of Long-term Investments) Adhesives % Agriculture Apparel Banks Beverages Chemicals Commercial Services Diversified Financial Services Electrical Components & Equipment Engineering & Construction Food Food Service Healthcare - Products Healthcare - Services Insurance Iron / Steel Machinery - Construction & Mining Machinery - Diversified Mining Miscellaneous Manufacturing Office / Business Equipment Oil & Gas Oil & Gas Services Pharmaceuticals Real Estate Retail Telecommunications Total % See accompanying notes to financial statements. 3 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Portfolio Characteristics (continued) June 30, 2012 Investments by Country (unaudited) (As a Percentage of Long-term Investments) Australia % Austria France Germany Hong Kong Italy Japan Netherlands Singapore Switzerland United Kingdom Total % See accompanying notes to financial statements. 4 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Schedule of Investments June 30, 2012 (Unaudited) Number of Shares Value COMMON STOCKS % CONSUMER DISCRETIONARY % Casino Guichard-Perrachon S.A. $ Compass Group PLC David Jones Ltd. Marks & Spencer Group PLC PPR Yue Yuen Industrial Holdings Ltd. CONSUMER STAPLES % British American Tobacco PLC Diageo PLC Nestle S.A. Pernod-Ricard S.A. Seven & I Holdings Co., Ltd. TESCO PLC Unilever NV ENERGY % BG Group PLC ENI SpA Ensco PLC ADR 92 Inpex Corp. Modec, Inc. Noble Corp. Royal Dutch Shell PLC A Shares Saipem SpA Technip S.A. Woodside Petroleum Ltd. FINANCIALS % Allianz S.E. AXA S.A. Barclays PLC BNP Paribas Commonwealth Bank of Australia HSBC Holdings PLC ING Groep NV* ORIX Corp. Oversea-Chinese Banking Corp. Ltd. Prudential PLC Tokio Marine Holdings, Inc. See accompanying notes to financial statements. 5 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Schedule of Investments (continued) June 30, 2012 (Unaudited) Number of Shares Value HEALTH CARE % Carl Zeiss Meditec AG $ Fresenius Medical Care AG & Co. KGaA Novartis AG Roche Holding AG INDUSTRIALS % Chiyoda Corp. FANUC Corp. Fraser and Neave Ltd. G4S PLC Henkel A.G. & Co. KGaA JGC Corp. Schneider Electric S.A. Siemens AG Toyo Engineering Corp. Weir Group PLC INFORMATION TECHNOLOGY % Canon, Inc. MATERIALS % Air Liquide S.A. Air Water, Inc. BHP Billiton Ltd. Voestalpine AG TELECOMMUNICATION SERVICES % Nippon Telegraph & Telephone Corp. Vodafone Group PLC TOTAL COMMON STOCKS (Cost $24,637,107) Principal Amount SHORT-TERM INVESTMENT % Variable Rate Demand Deposit $ UMB Bank Money Market Fiduciary, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $6,594) See accompanying notes to financial statements. 6 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Schedule of Investments (continued) June 30, 2012 (Unaudited) TOTAL INVESTMENTS (Cost $24,643,701) % $ Other Assets, in Excess of Other Liabilities % NET ASSETS % $ ADR – American Depository Receipt PLC – Public Limited Company * Non-income Producing † Indicates yield as of June 30, 2012 See accompanying notes to financial statements. 7 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Schedule of Investments (Continued) (Unaudited) FOREIGN CURRENCY CONTRACTS OPEN AT JUNE 30, 2012 Contract Amounts Currency Unrealized Settlement Date Receive Deliver Value Gain/(Loss) July 2, 2012 ) USD ) GBP $ ) $ ) July 2, 2012 ) USD ) JPY ) 95 July 2, 2012 ) USD ) SGD ) ) Total $ ) See accompanying notes to financial statements. 8 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Statement of Assets and Liabilities June 30, 2012 (Unaudited) ASSETS: Investments at value (cost $24,643,701) $ Foreign currency (cost $81,949) Interest and dividends receivable Prepaid expenses Total assets LIABILITIES: Payables to related parties: Investment adviser fees Trustees' fees Unrealized loss on foreign currency contracts Accrued expenses: Professional fees Custody fees Transfer agent fees and expenses Administrative and fund accounting fees Other accrued expenses Total liabilities TOTAL NET ASSETS $ NET ASSETS CONSIST OF: Paid-in-capital $ Undistributed net investment income Accumulated net realized loss on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency translations TOTAL NET ASSETS $ SHARES OUTSTANDING, (no par value, unlimited shares of beneficial interest authorized) NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE(a) $ (a) A 2% redemption fee applies to shares sold within 90 days of purchase. See accompanying notes to financial statements. 9 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Statement of Operations June 30, 2012 (Unaudited) INVESTMENT INCOME: Dividends (Net of $80,529 foreign tax withholding) $ Total investment income EXPENSES: Investment advisory fees (related party) Administrative and fund accounting fees Professional fees Transfer agent fees and expenses Custody fees Insurance premiums Trustees' fees (related party) Reports to shareholders Federal and state registration fees Miscellaneous expenses Total expenses before fee waivers Fee waivers ) Total expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investment transactions Net realized loss on foreign currency transactions ) Change in unrealized appreciation/(depreciation) on investments on foreign currency translations ) Net realized and unrealized gain on investments and foreign currency NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See accompanying notes to financial statements. 10 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Statements of Changes in Net Assets For the Six Months Ended 6/30/12 (Unaudited) For the Year Ended 12/31/11 OPERATIONS: Net investment income $ $ Net realized gain/(loss) on investments Net realized gain/(loss) on foreign currency translations Change in unrealized appreciation/(depreciation) on investments and foreign currency translations Net increase/(decrease) in net assets resulting from operations DISTRIBUTIONS: From investment income ($0.19 per share, $0.20 per share) Total distributions SHARES OF BENEFICIAL INTEREST: Proceeds from sale of shares Proceeds from reinvestment of distributions Redemption of shares Net increase/(decrease) from shares of beneficial interest TOTAL INCREASE/(DECREASE) IN NET ASSETS NET ASSETS: Beginning of period End of period* $ $ SHARES OF BENEFICIAL INTEREST IN SHARES: Shares sold Shares reinvested Shares redeemed Net increase/(decrease) * Includes Undistributed net investment income of $23,653 and $10,903, for 6/30/2012 and 12/31/2011, respectively. See accompanying notes to financial statements. 11 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Financial Highlights For a Fund Share Outstanding Throughout Each Period For the Six Months Ended 6/30/12 (Unaudited) For the Year Ended 12/31/11 For the Year Ended 12/31/10 For the Year Ended 12/31/09 For the Year Ended 12/31/08 For the Year Ended 12/31/07 Net asset value, beginning of period $ Income/(Loss) From Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments and foreign currency transactions ) 1 ) Total from investment operations ) ) Less Distributions: Dividends from net investment income ) Distribution from net realized gains — ) ) Total distributions ) Net asset value, end of period $ Total Return %3 )% % % )% % Ratios/Supplemental Data: Net assets, end of period (in 000s) $ Ratio of expenses to average net assets: Net of waivers and reimbursements %2 % Before waivers and reimbursements %2 % Ratio of net investment income to average net assets: Net of waivers and reimbursements %2 % Before waivers and reimbursements %2 % Portfolio turnover rate %3 % 1 Represents less than $0.01 per share 2 Annualized. 3 Not annualized. See accompanying notes to financial statements. 12 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Notes to Financial Statements June 30, 2012 (Unaudited) Note 1. Organization Cheswold Lane Funds (the “Trust”) is registered under the Investment Company Act of 1940, as amended, as an open-end diversified management investment company.The Trust was organized as a Delaware statutory trust on April 12, 2006 and currently consists solely of one series of beneficial interest, the Cheswold Lane International High Dividend Fund (the “Fund”).The investment objective for the Fund is long-term growth of capital and income.The Fund commenced operations on June 29, 2006. Note 2. Significant Accounting Policies The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements.These policies are in conformity with accounting principles generally accepted in the U.S. (“GAAP”). Security Valuation – In determining the Fund’s net asset value (“NAV”), portfolio securities primarily listed or traded on a national or foreign securities exchange, except for securities traded on the National Association of Securities Dealers’ Automated Quotation System (“NASDAQ”) and fixed income securities, are generally valued at the last sale price on that exchange, unless market prices are determined to be not readily available pursuant to the Fund’s pricing procedures.The Fund values NASDAQ traded securities using the NASDAQ Official Closing Price.Equity securities, to the extent these are actively traded are generally categorized in Level 1 of the fair value hierarchy.The Fund generally values fixed income securities using market quotations or a matrix method provided by a pricing service.The Fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value.Fixed income securities are generally categorized in Level 2 of the fair value hierarchy.In the event market quotations are not readily available, a “fair value” price will be determined in accordance with the Fund’s pricing procedures.Securities other than those listed above will be priced in accordance with the Fund’s registration statement and/or pricing procedures.In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used by the Adviser. The Fund translates prices for its investments that are quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect the Fund’s NAV, which is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”).Because foreign markets may be open at different times than the NYSE, the value of the Fund’s shares may change on days when shareholders are not able to buy or sell them.If reported prices with respect to the Fund’s foreign investments are believed by Cheswold Lane Asset Management, LLC (the “Adviser”) to be stale or unreliable based upon certain triggering factors set forth in the pricing procedures approved by the Board, these investments will be valued at their fair value using a quantitative methodology.In this circumstance, such securities are categorized as Level 2.In addition, if, in the opinion of the Adviser, significant events materially affecting the values of the Fund’s foreign investments occur between the close of foreign markets and the close of regular trading on the NYSE, or if the values provided by the Adviser’s quantitative methodology are deemed by the Adviser not to reflect fair value, such foreign investments will be priced at fair value as determined in good faith by the Adviser.In this circumstance, such securities may be categorized as Level 1, Level 2 or Level 3 depending on the inputs used by the Adviser.The Fund may rely on third-party pricing vendors to 13 Cheswold Lane International High Dividend Fund - Semi-Annual Report - June 30, 2012 Cheswold Lane International High Dividend Fund Notes to Financial Statements (Continued) June 30, 2012 (Unaudited) monitor for events that may materially affect the values of the Fund’s foreign investments during the period between the close of foreign markets and the close of regular trading on the NYSE. The use of fair value pricing by the Fund may cause the NAV of its shares to differ from the NAV that would be calculated by using closing market prices.Due to the subjective nature of fair value pricing, the Fund’s value for a particular security may be different from the last quoted market price. Under Fair Value Measurements, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: • Level 1 − quoted prices in active markets for identical securities.An active market for the security is a market in which transactions occur with sufficient frequency and volume to provide pricing information on an ongoing basis.A quoted price in an active market provides the most reliable evidence of fair value. • Level 2 − other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.)Quoted prices for identical or similar assets in markets that are not active.Inputs that are derived principally from or corroborated by observable market data.An adjustment to any observable input that is significant to the fair value may render the measurement a Level 3 measurement. • Level 3 − significant unobservable inputs, including the Fund’s own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s investments as of June 30, 2012: Sector Level 1 Level 2* Level 3 Total Consumer Discretionary $
